         Case 5:18-cv-01275-XR Document 1 Filed 12/06/18 Page 1 of 3



                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF TEXAS
                                                                                   I
                                                                                       LE            D
                                SAN ANTONIO DIVISION
                                                                                 DEC - 6           2018

UNITED STATES OF AMERICA,                              )                      CLK, U.S. bssmici CL!K
                                                       )                     WESTERN   0151   Id    OF TEXAS
                               Petitioner,             )
                                                                                              1'DEPUTY
V.                                                     )   CIVIL NO. SA-18-CV-
                                                       )

$24,860.00, MORE OR LESS, IN UNITED                    )
STATES CURRENCY                                        )

AND                                     SA18CA1275                                        XR
2010 FORD F-150 CREW CAB XLT TRUCK,                    )
VIN: 1FTEW1C89AKE14668,                                )
                                                       )
                               Respondents.            )

                        VERIFIED COMPLAINT FOR FORFEITURE

        Comes now Petitioner United States of America, by and through the United States Attorney

for the Western District of Texas and the undersigned Assistant United States Attorney, pursuant

to Rule G, Supplemental Rules for Admiralty or Maritime Claims and Asset Forfeiture Actions,

Fed. R. Civ. P., and respectfully states as follows:

                                            I.
                                  NATURE OF THIS ACTION

       This action is brought by the United States of America seeking forfeiture to the United

States of the following properties:

        $24,860.00, More or Less, in United States Currency; and

       2010 Ford F-150 Crew Cab XLT Truck, VIN, 1FTEW1C89AKE14668,

hereinafter the "Respondent Properties."
         Case 5:18-cv-01275-XR Document 1 Filed 12/06/18 Page 2 of 3



                                                   II.
                                        JURISDICTION AND VENUE

        Under Title 28 U.S.C.       §   1345, this Court has jurisdiction over an action commenced by the

United States, and under Title 28 U.S.C.         §    1355(a), jurisdiction over an action for forfeiture.     This

Court has   in   rem jurisdiction over the Respondent Properties under Title 28 u.s.c.             §1355(b) and

1395.   Venue is proper in this district pursuant to Title 28 U.S.C.              §   1355(b)(1) because the acts

or omissions giving rise to the forfeiture occurred in this district, and pursuant to Title 28               u.s.c.


§   1355(b)(1)(B) and 1395(b) because the Respondent Properties are found in this district.

                                             III.
                                STATURY BASIS FOR FORFEITURE

        This is a civil forfeiture action            in   rem    brought against the Respondent Properties for

violations of Title 21   u.s.c. §   801, et.   seq.   and subject to forfeiture to the united States of America

pursuant to Title 21 U.S.C.     §   881(a)(4) & (a)(6), which state:

        § 881.    Forfeitures
        (a) Subject property
        The following shall be subject to forfeiture to the United States and no property
        right shall exist in them:

            (4) All conveyances.. . which are used, or are intended for use, to transport, or
            in any manner to facilitate the transportation, sale, receipt or concealment of
            property described in paragraph (1), (2), or (9).

            (6) All moneys, negotiable instruments, securities, or other things of value
            furnished or intended to be furnished by any person in exchange for a controlled
            substance or listed chemical in violation of this subchapter, all proceeds
            traceable to such an exchange, and all moneys, negotiable instruments, and
            securities used or intended to be used to facilitate any violation of this
            subchapter.

                                              IV.
                                FACTS IN SUPPORT OF VIOLATIONS

        See Appendix "A" for facts under seal.

                                                             2
         Case 5:18-cv-01275-XR Document 1 Filed 12/06/18 Page 3 of 3



                                                 V.
                                             PRAYER

       WHEREFORE, Petitioner, United States of America, prays that due process issue to

enforce the forfeiture of the Respondent Properties, that due notice pursuant to Rule G(4) be given

to all interested parties to appear and show cause why forfeiture should not be decreed,' and in

accordance with Rule G of the Supplemental Rules for Admiralty or Maritime Claims and Asset

Forfeiture Actions, Fed. R. Civ. P., that the Respondent Properties be forfeited to the United States

of America, that the Properties be disposed of in accordance with the law and for any such further

relief as this Honorable Court deems just and proper.



                                                      Respectfully submitted,

                                                      JOHN F. BASH
                                                      U ited States Attorney

                                              By:
                                                      MARY ELDA G. ALADE)
                                                      Assistant United States Attorne
                                                      Chief, Asset Forfeiture Section
                                                      601 N.W. Loop 410, Suite 600
                                                      San Antonio, Texas 78216
                                                      Tel: (210) 384-7040
                                                      Fax: (210) 384-7045
                                                      Email: mary.nelda.valadezusdoj .gov
                                                      Texas Bar No. 20421844

                                                      Attorneys for the United States of America




 Appendix B, which is being filed along with this complaint, will be sent to those known to the
United States to have an interest in the Respondent Properties.
        Case 5:18-cv-01275-XR Document 1-1 Filed 12/06/18 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION

UNITED STATES OF AMERICA,

                                Petitioner,

V.                                                             )        CIVIL NO. SA-18-CV-
                                                               )
$24,860.00, MORE OR LESS, IN UNITED                            )


AND                                                      SA8CA1275
2010 FORD F-150 CREW CAB XLT TRUCK,                            )
VIN: 1FTEW1C89AKE14668,                                        )
                                                               )

                                Respondents.                   )

                 ORDER FOR WARRANT OF ARREST OF PROPERTIES

       WHEREAS a Verified Complaint for Forfeiture                 in   rem was filed on

2018, against the following properties:

       $24,860.00, More or Less, in United States Currency; and

       2010 Ford F-150 Crew Cab XLT Truck, VIN, 1FTEW1C89AKE14668,

hereinafter the "Respondent Properties," alleging that the Respondent Properties are subject to

forfeiture to the United States of America pursuant to Title 21 U.S.C.              §   881 (a)(4) & (6) for

violations of Title 21 U.S.C.   §   801,   et.   seq.;   IT IS THEREFORE

       ORDERED that a Warrant for Arrest of Respondent Properties issue as prayed for, and

that the United States Marshals Service or its designated agent for the Western District of Texas,

or any other law enforcement officer, or any other person or organization authorized by law to

enforce the warrant, be commanded to arrest the Respondent Properties and to take actual or

constructive possession for safe custody as provided by Rule G, Supplemental Rules of Federal
       Case 5:18-cv-01275-XR Document 1-1 Filed 12/06/18 Page 2 of 2




Rules of Civil Procedure until further order of the Court, and to use whatever means may be

appropriate to protect and maintain the Respondent Properties while in custody, including

designating a substitute custodian or representative for the purposes of maintaining the care and

custody of the Respondent Properties and to make a return as provided by law.

       SIGNED this            day of ______________________, 2018.




                                            UNITED STATES DISTRICT JUDGE
        Case 5:18-cv-01275-XR Document 1-2 Filed 12/06/18 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF TEXAS
                                 SAN ANTONIO DIVISION

UNITED STATES OF AMERICA,
                                                               )
                                    Petitioner,                )
                                                               )
V.                                                             )   CIVIL NO. SA-18-CV-
                                                               )
$24,860.00, MORE OR LESS, IN UNITED                            )
STATES CURRENCY                                                )

AND                                                SA18CA1275                                  XR
2010 FORD F-150 CREW CAB XLT TRUCK,                            )
VIN: 1FTEW1C89AKE14668,                                        )
                                                               )
                                    Respondents.               )

                     WARRANT FOR THE ARREST OF PROPERTIES

TO THE UNITED STATES MARSHALS SERVICE, OR ITS DESIGNATED AGENT, OR
OTHER AUTHORIZED LAW ENFORCEMENT OFFICER OR ANY OTHER PERSON
OR ORGANIZATION AUTHORIZED BY LAW TO ENFORCE THE WARRANT:

        WHEREAS a Verified Complaint for Forfeiture in rem was filed on __________, 2018,

against the following properties:

        $24,860.00, More or Less, in United States Currency; and

      2010 Ford F-150 Crew Cab XLT Truck, VIN, 1FTEW1C89AKE14668,

hereinafter the "Respondent Properties," alleging that the Respondent Properties are subject to

forfeiture to the United States of America pursuant to Title 21 U.S.C.        §   881 (a)(4) & (6) for

violations of Title 21 U.S.C.   §   801,   et.   seq.;   and

       WHEREAS an Order has been entered by the United States District Court for the Western

District of Texas that a Warrant for Arrest of Properties be issued as prayed for by Petitioner United

States of America.
        Case 5:18-cv-01275-XR Document 1-2 Filed 12/06/18 Page 2 of 2



       YOU ARE THEREFORE COMMANDED to arrest and take actual or constructive

possession of Respondent Properties as soon as practicable by serving a copy of this warrant on

the custodian in whose possession, custody or control the Respondent Properties are presently

found, and to use whatever means may be appropriate to protect and maintain the Respondent

Properties in your custody until further order of this Court, including designating a substitute

custodian or representative for the purposes of maintaining the care and custody of the Respondent

Properties and to make a return as provided by law.

       SIGNED this             day of _______________,2018.



                                                      JEANNETTE CLACK
                                                      United States District Clerk
                                                      Western District of Texas



                                                      Deputy




                                                2
        Case 5:18-cv-01275-XR Document 1-3 Filed 12/06/18 Page 1 of 2



                                   UNITED STATES DISTRICT COURT
                                    WESTERN DISTRICT OF TEXAS
                                       SAN ANTONIO DIVISION

UNITED STATES OF AMERICA,                                    )
                                                             )
                                      Petitioner,            )

V.                                                           )       CIVIL NO. SA-18-CV-
                                                             )
$24,860.00, MORE OR LESS, IN UNITED                          )
STATES CURRENCY                                              )

AND                                                  SA18CA 1275                                          XR
2010 FORD F-150 CREW CAB XLT TRUCK,                          )
YIN: 1FTEW1C89AKE14668,                                      )
                                                             )
                                      Respondents.           )

                           NOTICE OF COMPLAINT FOR FORFEITURE

        1.     On _____________________, 2018, a Verified Complaint for Forfeiture                   in   rem

was filed in this Court by the United States Attorney for the Western District of Texas and

Assistant United States Attorney Mary Nelda G. Valadez, against the property described below,

which is also specifically described in the Verified Complaint for Forfeiture, for violations of Title

21 U.S.C. § 801,   et.   seq.,   and subject to forfeiture to the United States of America pursuant to Title

21 U.S.C. § 881(a)(4) & (6), namely:

       $24,860.00, More or Less, in United States Currency; and

       2010 Ford F-150 Crew Cab XLT Truck, YIN, 1FTEW1C89AKE14668,

hereinafter the "Respondent Properties."

       2.      Pursuant to Supplemental Rule G(4)(b), notice to any person who reasonably

appears to be a potential claimant shall be by direct notice. Accompanying this notice is the

Verified Complaint for Forfeiture which has been filed in this cause and which describes the

                                                                                            APPENDIX B
           Case 5:18-cv-01275-XR Document 1-3 Filed 12/06/18 Page 2 of 2



Respondent Properties. Pursuant to Supplemental Rule G(4)(b), any person claiming an interest

in the Respondent Property who has received direct notice of this forfeiture action must file a

Claim, in compliance with Rule G(5)(a), with the court within thirty-five (35) days after the

notice was sent, if delivered by mail (if mailed, the date sent is provided below), or within 35

days of the date of delivery, if notice was personally served. An Answer or motion under Rule

12   of the Federal Rules of Civil Procedure must then be filed within twenty-one (21) days of the

Claim being filed.

         The Claim and Answer must be filed with the Clerk of the Court, 655 E. Cesar E. Chavez

Blvd., Room G65, San Antonio, Texas 78206, and copies of each must be served upon Assistant

United States Attorney Mary Nelda G. Valadez, 601 N.W. Loop 410, Suite 600, San Antonio,

Texas 78216, or default and forfeiture will be ordered.     See   Title 18 U.S.C.   §   983(a)(4)(A) and

Rule G(5) of the Supplemental Rules for Admiralty or Maritime Claims and Asset Forfeiture

Actions.

         Failure to follow the requirements set forth above will result in ajudgment by default taken

against you for the relief demanded in the complaint.

         DATE NOTICE       SENT:________________




                                                  2
                                          Case 5:18-cv-01275-XR Document 1-4 Filed 12/06/18 Page 1 of 1
     IS 44 (Rev. 06/17)
                                                                                         CIVIL               COVER SHEET
     The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
     provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
     purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEX'T PAGE OF THISFORIkI.)

     I. (a) PLAINTIFFS
                    United States of America
                                                                                                                               ?BPde
                                                                                                                              and
                                                                                                                                                   or Less, in United States Currency

                                                                                                                              2010 Ford F-150 Crew Cab XLT Truck, yIN, 1FTEW1C89AKE14668
             (b)    County of Residence of First Listed Plaintiff                                                             County of Residence of First Listed Defendant Bexar
                                      (EXCEPT IN US. PLAINTIFF CASES)                                                                                 (IN US. PLAINTIFF CASES ONLY)
                                                                                                                               NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                                          THE TRACT OF LAND INVOLVED.

             (c) Attorneys (Firm Name, Address, and Telephone Number)                                                           Attorneys (IfKnown)
                 Mary Nelda G. Valadez, U.S. Attorney's Office
                 601 NW Loop 410, Suite 600, San Antonio, TX 78216
                 210-384-7040

    II. BASIS OF JURISDICTION (Place an "X" in One Box Only)
                                                                                                               S             1.         8c
                                                                                                                   III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an
                                                                                                                          (For Diversify Cases Only)
                                                                                                                                                                         1         2 5
                                                                                                                                                                                         II




                                                                                                                                                                                                                XR
                                                                                                                                                                                                             'X"in One Boxfor Plaint (ff
                                                                                                                                                                                                      and One Boxfor Defendant)
             1   U.S. Government                       3   Federal Question                                                                              FTP        DEF                                             PTF       DEF
                    Plaintiff                                (US. Government Not a Party)                            Citizen of This State                l                I   Incorporated or Principal Place
                                                                                                                                                              1                                                               4         4
                                                                                                                                                                                 of Business In This State
    D 2          U.S. Government                       4   Diversity                                                 Citizen of Another State             J   2            2   Incorporated andPrincipal Place                 5        5
                    Defendant                                (Indicate Citizenship ofParties in Item III)                                                                         of Business In Another State
                                                                                                                     CilizenorSubjectofa                      3            3   ForeignNation                                  6         6
                                                                                                                       Foreign Country
    IV. NATuRE OF SIJIT (Place an "I"                            in One Box Onlvl                                                                                       Click here for: Nature of Suit Code Descrintions
                    CONTRACT                                                   TORTS                                    I1ORPRITUR3t/PENALTV                             BANKRUPTCY                    OUIER.STATUTES
          110 Insurance                              PERSONAL INJURY                   PERSONAL INJURY                  625 Drug Related Seizure              D 422 Appeal 28 USC 158                     375 False Claims Act
     J   l2OMarine                                   3lOAirplane                      365Personallnjuiy                     ofProperty2l U5C881                 423 Withdrawal
                                                                                                               -
                                                                                                                                                                                                          376QuiTam(31 USC
         130 Miller Act                              315 Airplane Product                  Product Liability            690 Other                                        28 USC 157                            3729(a))
         140 Negotiable Instrument                       Liability                     367 Health Care/                                                                                              D 400 State Reapportionment
         150 Recovery of Overpayment                 320 Assault, Libel &                  Phannaceutical                                                         PROPERTY
                                                                                                                                                               I 820 CopyrightsRIGHTS                 I 410 Antitrust
                                                                                                                                                                                                     II 430
             & Enforcement of Judgment                    Slander                          Personal Injury
    I    151 Medicare Act                       I    330 Federal Employers'                Product Liability                                                   I 830 Patent                                 Banks and Banking
    I                                                                               I 368 Asbestos Personal                                                    I 835 Patent Abbreviated                 450 Commerce

                                                                                                                                                                                                     II 460
         152 Recovery of Defaulted                        Liability
             Student Loans                      II   340 Marine                             Injury Product
                                                                                                                                                                               -

                                                                                                                                                                     New Drug Application               470
                                                                                                                                                                                                            Deportation
                                                                                                                                                                                                               Racketeer Influenced and
    I
             (Excludes Veterans)
         t53 Recovery of Overpayment
                                                     345 Marine Product
                                                         Liability
                                                                                            Liability
                                                                                     PERSONAL PROPERTY
                                                                                                                                                              I 840 Trademark                                 Corrupt Organizations
                                                                                                                                        ROR                      SOCIAL SECURITY                     1
                                                II
                                                                                                                                                                                                          480 Consumer Credit
    II       of Veteran's Benefits                   350 Motor Vehicle              I 370 Other Fraud                               I

                                                                                                                     I 710 Fair Labor Standards               I 861 (1395th)                         I
         160 Stockholders' Suits                     355 Motor Vehicle              II 371 Tmth in Lending                  Act                               II 862    I-HA
                                                                                                                                                                     Black Lung (923)                I
                                                                                                                                                                                                          490 Cable/Sat TV
                                                                                                                                                                                                          850 Securities/Commodities/
    I
         190 Other Contract
                                                I
                                                         Product Liability             380 Other Personal            I 720 Labor/Management                      863 DIWC/DIWW (405(g))                        Exchange
    I
         195 Contract Product Liabitity              360 Other Personal                    Property Damage
                                                                                     I 385 Property Damage                 Relations
                                                                                                                     I 740 Railway Labor Act                   I 864 SSID Title XVI                  II   890 Other Statutory Actions
         196 Franchise
                                                I
                                                         Injury
                                                                                                                     I 751 Family and Medical                  I 865 RSI (40S(g))                         891 Agricultural Acts
                                                     362 Personal Injury -                 Product Liability                                                                                         I    893 Environmental Matters

                 REALPROPERTY
                                                         Medical Malpractice
                                                       CtVTLRTGHTS                   PrtT'ONERPETITIONS
                                                                                                                           Leave Act
                                                                                                                     I 790 Other Labor Litigation                                                    I    895 Freedom of Information
                                                                                                                                                                  FE1MIRALTAX SUITS
    I 210 Land Condemnation
I
                                                                                                                                                                                                               Act

    I 220 Foreclosure                           I    440 Other Civil Rights            Habeas Corpus:                I 791 Employee Retirement                I 870 Taxes (U.S. Plaintiff            I
    I 230 Rent Lease & Ejectment
                                                I    441 Voting                     I 463 Alien Detainee                   Income Security Act                      or Defendant)                    I
                                                                                                                                                                                                          896 Arbitration
                                                                                                                                                                                                          899 Administrative Procedure
                                                I 442 Employment                   I 510 Motions to Vacate                                                    I IRSThird Party
    I 240 Torts to Land                         I 443 Housing/                           Sentence
                                                                                                                                                                  871                                         Act/Review or Appeal of
    I 245 Tort Product Liability                      Accommodations               I 530 General                                                                        26 USC 7609
                                                                                                                                                                                                     I
                                                                                                                                                                                                              Agency Decision
    I 290 All Other Real Property               I 445 Amer. w/Disabilities     -   I 535 Death Penalty           IM3'eIIGRATION
                                                                                                                                                                                                          950 Constitutionality of
                                                                                                                                                                                                              State Statutes
                                                I 446 Employment
                                                      Amer. w/Disabilities
                                                                                     Other:                I 462 Naturalization Application
                                                                                   I 540 Mandamus & Other I 465 Other Immigration
                                                                                   I 550 Civil Rights
                                                                               -

                                                      Other                                                      Actions
                                                I 448 Education                    I 555 Prison Condition
                                                                                   I 560 Civil Detainee    -

                                                                                           Conditions of
                                                                                           Confinement
    V. ORIGIN                   (Place an "X" in One Box Only)
         I       Original
                 Proceeding
                                     I    2 Removed from
                                            State Court
                                                                      I    3       Remanded from
                                                                                   Appellate Court
                                                                                                               I 4 Reinstated or I            5   Transferred from             I   6 Multidistrict              I   8   Multidistrict
                                                                                                                   Reopened                       Another District                    Litigation -                      Litigation -
                                                                                                                                                  (speqfij)                           Transfer                          Direct File
                                                      Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                 fATTC               A      laW       Title 21 U.S.C.          881(a)(4) & (6)
    V I.                        '.JF 1t    I I.J1
                                                      Brief description of cause:
                                                      forfeiture of facilitating property and proceeds
VII. REQUESTED IN     !J CHECK IF THIS IS A CLASS ACTION    DEMAND $            CHECK YES only if demanded in complaint:
     COMPLAINT:           UNDERRULE23,F.RCv.P.                                  JURYDEMAND:            Yes       No                                                                                        I
VIII. RELATED CASE(S)
                        (See instructions):
      IF ANY                                JUDGE   ________________________DOCKET                                                                                             NUMBER
DATE                                                                                                                        RECORD

         R OFFICE UbE O]NLY                                                V
                                                                                       U
         RECEIPT 8                          AMOUNT                                       APPLYING IFP                                         JUDGE                                   MAG. JUDGE
                                                                                                                                                                                                          JvlJE SC
